Electronically Filed
                                                          Supreme Court
                                                          SCWC-29255
                                                          08-OCT-2012
                                                          10:55 AM



                            NO. SCWC-29255


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           JEROME JANTO, Petitioner/Plaintiff-Appellant,


                                  vs.


          ROMAN CATHOLIC CHURCH IN THE STATE OF HAWAI'I,

                  Respondent/Defendant-Appellee.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CIV. NO. 04-1-0398)


             ORDER APPROVING STIPULATION AND DISMISSAL

 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           The Stipulation and Dismissal with Prejudice filed by


Petitioner/Plaintiff-Appellant on October 4, 2012, is hereby

approved and the appeal is dismissed with prejudice. 


           DATED:   Honolulu, Hawai'i, October 8, 2012.


                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack